—Order and judgment *265(one paper), Supreme Court, New York County (Paula Oman-sky, J.), entered on or about August 2, 1999, which dismissed the petition pursuant to CPLR article 78 to, inter alla, enjoin the sale of the New York City Coliseum, unanimously affirmed, without costs.
The court properly determined that the sale and disposition of the Coliseum site was not subject to the Uniform Land Use Review Procedure (see, NY City Charter § 197-c; Jo & Wo Realty Corp. v City of New York, 76 NY2d 962; see also, Matter of Waybro Corp. v Board of Estimate, 67 NY2d 349) and that respondents complied with State Environmental Quality Review Act by identifying the relevant areas of environmental concern and by then taking the required “hard look” at them (see, Matter of Kahn v Pasnik, 90 NY2d 569; Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417). Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.